HERRICK, J.
This is an appeal from an order denying a motion to strike out the clause in the decision in the above-entitled action directing judgment perpetually enjoining the sale in the suits by the Central National Bank of Boston et al. against de*226fendants Hazard, Foster, et al., in the United States circuit court,1 and staying all their proceedings under the judgments rendered in said actions. The learned justice before whom such motion was made has given his reasons for denying the same in an elaborate opinion, in which I concur. I can see no reason for writing another one. The order appealed from should be affirmed, with costs and disbursements. All concur.

 See 30 Fed. Rep. 484; 49 Fed. Rep. 293.